Citation Nr: 1760205	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for actinic keratosis, claimed as skin cancer, to include as the result of in-service exposure to herbicide agents.

3.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

4.  Entitlement to service connection for degenerative disc disease with herniated 
disc C6-7 of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1960 to September 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

Although the VA Form 9 appears to limit the appeal to the issue of hearing loss, during the August 2017 Board hearing the Veteran clearly indicated it was never his intent to limit the appeal and the Board has taken testimony on the issues of the knees, skin condition and neck.  Accordingly, those issues are also on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the Notice of Disagreement is a jurisdictional document for the Board, while the substantive appeal is not).

The Veteran stated at the hearing that he experiences a hum or buzzing, mostly in his right ear, in addition to hearing loss.  The Board requests that the RO mail VA Form 21-526 to the Veteran, should he wish to file a claim for service connection for tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for actinic keratosis, claimed as skin cancer, to include as the result of in-service exposure to herbicide agents, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's sensorineural hearing loss was not incurred in or caused by active service, nor did it manifest within one year of separation from service.

2.  The Veteran's degenerative joint disease of the bilateral knees was incurred in or caused by active service.  

3.  The Veteran's degenerative disc disease with herniated disc C6-7 of the cervical spine was not incurred in or caused by active service, nor did it manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for degenerative joint disease of the bilateral knees have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for degenerative disc disease with herniated disc C6-7 of the cervical spine have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).

Here, the RO provided a notice letter to the Veteran in April 2010, prior to the adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted substantiate his claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  The Board finds that the duty-to-notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty-to-assist requirements have been satisfied.  All available service treatment records were obtained.  VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claims for bilateral hearing loss, knee conditions, or neck condition. 

The Veteran underwent VA examinations in November 2010 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  Except as noted in the Remand section, below, the Board finds the VA examinations to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to the nature and etiology of any diagnosed condition.  Thus, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Certain chronic diseases (including sensorineural hearing loss and arthritic conditions such as degenerative joint disease and degenerative disc disease) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for hearing loss and arthritis).  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
 
Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is connected to service.  In particular, he notes that he was exposed to noise from Morse code equipment and gunfire during service.

Service treatment records show hearing within normal limits except for his separation examination, in which he had a hearing threshold of 30 Hertz in his left ear at 500 decibels, indicating mild hearing loss.  

At a VA examination in November 2010, the Veteran had auditory thresholds over 40 decibels at 3000 Hertz and 4000 Hertz in both ears, meeting VA's criteria for a hearing disability.  The examiner diagnosed bilateral sensorineural hearing loss.  She opined that the Veteran's current hearing loss is less likely than not caused by or a result of military noise exposure.  To support her opinion, she cited a 2005 Institute of Medicine study on military and noise exposure, showing no scientific evidence to support delayed onset of noise-induced hearing loss.  Even the mild hearing loss at 500 Hertz noted at separation had improved in the November 2010 testing.

At the August 2017 hearing, the Veteran testified that he did not notice much hearing loss during service, and that his wife believes his "hearing loss started probably in the early 1990s."  In a separate lay statement, the Veteran's wife described hearing loss "for the past many years" before the Veteran was prescribed hearing aids.  VA treatment records show the Veteran was prescribed hearing aids in April 2012.

Although sensorineural hearing loss is a chronic disease for which service connection of a current disability may be presumed pursuant to 38 C.F.R. § 3.309(a), the disability must manifest to a compensable degree within one year of the date of separation from service.  38 C.F.R. § 3.307(a)(3).  Here, although there was some mild loss in the 500 hertz frequency of the left ear at separate, the record does not show manifestation of hearing loss to a compensable degree within one year of the Veteran's service, the presumption does not apply.

As the Veteran currently has sensorineural hearing loss and was noted to have some elevated thresholds at separation, the Board also carefully considered whether service connection could be based on continuity of symptoms.  While the separation examination had some elevated thresholds over 20 decibels in the left ear, the separation examination still did not demonstratae hearing loss in accordance with 38 C.F.R. § 3.385. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (explaining that if hearing loss does not meet 38 C.F.R. § 3.385 at entrance the presumption of soundness applies).  The examiner further explained that the mild hearing loss noted in the 500 Hertz frequency subsequently resolved which also argues against continuity.  As such, the chronic disease (hearing loss) was not established during service.  Furthermore, the Veteran himself denied such continuity of symptoms during his hearing.  In light of the above combined with the gap in the treatment records, the Board finds the evidence is against a finding of continuity.   

The Board finds the Veteran very competent to testify that he was exposed to noise in service and concedes acoustic trauma exposure.  Regarding a nexus between the Veteran's current hearing disability and service, however, the Board finds that VA examiner's opinion has great probative weight.  She supported her opinion with accepted medical principles, and she noted that the only hearing loss found in service had actually decreased with time.  Further, the VA examiner's opinion is supported by statements from the Veteran and his wife that the Veteran did not notice much hearing loss during service and this his hearing loss likely started in the 1990s, many years after service.

As such, the Board finds the preponderance of the evidence is against service connection for bilateral hearing loss and denies this claim.



Bilateral Knee Conditions

The Veteran contends that his knees were damaged by doing 40 to 50 airborne jumps while in service.  He states that although he did not experience many knee symptoms in service, he felt more pain afterwards.

Service treatment records show no indication of knee problems, other than a sore knee that was treated with wintergreen and a bandage in June 1962.  His Form DD 214 and personnel records confirm he received the parachutist badge.

The first record of knee treatment after service is VA treatment for bilateral knee pain in 2010.  X-rays showed degenerative joint disease of both knees and the Veteran was diagnosed with lateral compartment arthritis.  He has since received numerous steroid and gel injections in his knees.

A VA treating doctor opined in June 2010 that the Veteran's "arthritis comes from many airborne jumps but no bad ones."  Conversely, at the November 2010 VA knee examination, the examiner opined that the Veteran's bilateral knee disability is less likely than not caused by service, including jump status.  He based his opinion on the lack of history of serious knee injuries in service, a normal separation examination, and the fact that knee symptoms began many years after active duty.  He further noted that the bilateral knee x-ray findings "could well be age related."

In weighing these contradictory opinions from competent medical sources, the Board notes that the VA examiner provided more rationale for his opinion than did the VA treating doctor.  However, the VA examiner noted that x-ray findings "could well be age related," leaving open the possibility that service is a causative factor.  While the evidence does not clearly show a nexus to service, neither is the preponderance of the evidence against the claim.

The Board therefore finds the evidence is in relative equipoise and grants the service connection claim for bilateral knee conditions. 


Neck Condition

The Veteran contends that his neck was damaged by doing 40 to 50 airborne jumps while in service.  He states that he has experienced chronic neck pain since about 1995.  

Service treatment records show no significant neck injury and the Veteran's separation examination was negative for neck findings.

The Veteran first sought treatment for his neck in 2010.  He had limited range of motion on examination and x-rays showed degenerative changes at C5-6 consistent with degenerative neck disease.  A cervical spine MRI showed degenerative disc disease with a herniated disc at C6-7.  

A VA examiner opined in November 2010 that there is insufficient evidence to link the Veteran's current neck disability to service.  To support his opinion, the examiner pointed to a negative history of neck injury during active duty, a normal separation examination, neck symptoms beginning many years after service, and current neck findings are non-specific as to the cause of the degeneration.

Although arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) for which service connection of a current disability may be presumed, the disability must manifest within one year of the date of separation from service.  38 C.F.R. § 3.307(a)(3).  As the record does not show arthritis manifesting within one year of the Veteran's service, the presumption does not apply.  Nor does the record establish continuity of symptomatology.  As noted above, the neck was normal at separation.  The Veteran did not seek treatment for many years after service and VA treatment records in August 2010 note an onset of pain approximately 10 years prior to the visit.  

The Veteran is competent to provide lay evidence of the symptoms of neck pain he has experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his statements credible.  Because arthritis is a medically complex phenomenon, however, with multiple possible causes, the Veteran is not competent to state that spinal degeneration was caused by service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  On the other hand, the VA examiner is competent to render such an opinion due to his specialized medical training.  His opinion has high probative value because he reviewed the entire record and supported his opinion with findings from service treatment records and VA treatment records.  

Because a preponderance of the evidence is against a nexus to service, the claim for service connection for a neck condition is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for degenerative joint disease of the bilateral knees is granted.

Service connection for degenerative disc disease with herniated disc C6-7 of the cervical spine is denied.

  
REMAND

This case requires remand for an addendum medical opinion and further development of the record, pursuant to VA's duty to assist the Veteran by obtaining medical opinions and records necessary to decide his claim.  38 U.S.C. § 5103A(c),(d).

The Veteran contends that actinic keratosis, claimed as skin cancer, to include as the result of in-service exposure to herbicide agents, is related to skin problems he experienced during service.  Service treatment records confirm a papular skin rash and fungal skin lesions.  

Treatment records beginning in 2005 show actinic keratoses and benign skin neoplasms treated with excision or freezing.  In 2012, the Veteran was found to have squamous cell carcinoma of the left earlobe, and in 2013, biopsies showed squamous cell carcinoma at his hairline and basal cell carcinoma on his right mandible.

Although a November 2010 VA examiner opined that the Veteran's skin disabilities were not related to service, this was prior to the discovery of carcinomas.  Therefore, an addendum opinion is needed regarding the relationship between all of the Veteran's skin conditions-including carcinoma-and service.

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from any source the Veteran identifies and obtain any VA treatment records not currently in the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  After any additional records have been included in the claims file (to the extent they are available), obtain an addendum opinion from the November 2010 VA examiner, or, if unavailable, another suitably qualified examiner.  A new VA examination is not necessary unless the VA examiner finds one is needed.  The examiner should review the entire claims file, including treatment records for skin carcinomas, and all VA treatment records.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's skin conditions are related to service and, presuming exposure to herbicide agents, whether it is at least as likely as not (50 percent probability or greater) that any skin condition is related to exposure to herbicide agents.

For all opinions provided, the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


